Citation Nr: 1647013	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a cervical spine disorder.   



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico.  

In September 2015, the Board, in pertinent part, reopened a claim for service connection for an acquired psychiatric disorder and remanded the underlying merits of that claim and the issue of entitlement to service connection for a cervical spine disorder for further development.  The case has since been returned to the Board for appellate review.  

In a November 2015 rating decision, the RO granted service connection for schizophrenia.  The RO's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain any outstanding VA medical records.  In his April 2010 notice of disagreement, the Veteran requested that VA obtain his medical records from the San Juan VAMC dated from 1975 to the present.  However, the VA medical records associated with the claims file appear incomplete.  In this regard, the Board notes that there are no records dated from August 1979 to September 1998 or from May 2008 to April 2009.  

The record reflects that the AOJ submitted requests to obtain records from the San Juan VAMC dated from 1974 to 1981.  See, e.g., May 2011 and August 2011 request for records.  However, the medical records obtained were limited to dental treatment records dated from September 1974 to July 1979.  In addition, there is no indication that the AOJ attempted to secure any records dated from 1981 to September 1998.   Moreover, the Board notes that the medical records dated from October 2003 to September 2007 are limited to problem lists.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA medical records.  See Sullivan v. McDonald, 815 F.3d 786   (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a cervical spine disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the San Juan VAMC and its archives dated from May 1975 to September 1998; from October 2003 to September 2007; from May 2008 to April 2009; and any other records dated from September 2015 to the present.  

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




